I115th CONGRESS1st SessionH. R. 474IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2017Mr. Issa (for himself, Mr. Conaway, Mr. Calvert, Mr. Culberson, Mr. Young of Alaska, Ms. Pingree, Mr. Sam Johnson of Texas, Mr. Carter of Texas, Ms. Bordallo, Mr. Peters, Mr. Welch, Ms. Matsui, Mr. Gene Green of Texas, Mr. Hunter, Mr. Bera, Mr. Neal, Mr. Courtney, and Mr. Lewis of Minnesota) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Nuclear Waste Policy Act of 1982 to authorize the Secretary of Energy to enter into contracts for the storage of certain high-level radioactive waste and spent nuclear fuel, take title to certain high-level radioactive waste and spent nuclear fuel, and make certain expenditures from the Nuclear Waste Fund. 
1.Short titleThis Act may be cited as the Interim Consolidated Storage Act of 2017. 2.Definition of interim consolidated storage facilitySection 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101) is amended by adding at the end the following new paragraph: 
 
(35)The term interim consolidated storage facility means a facility that possesses a specific license issued by the Commission that authorizes storage of high-level radioactive waste or spent nuclear fuel received from the Secretary or from two or more persons that generate or hold title to high-level radioactive waste or spent nuclear fuel generated at a civilian nuclear power reactor.. 3.Interim consolidated storage of high-level radioactive waste and spent nuclear fuel (a)Storage of spent nuclear fuelSection 135(h) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10155(h)) is amended by striking Notwithstanding any other provisions of law and inserting Except as provided in section 302, and subtitle I of title I. 
(b)Interim consolidated storageTitle I of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10121 et seq.) is amended by adding at the end the following:  IInterim Consolidated Storage 190.Interim consolidated storage (a)In generalThe Secretary may enter into contracts for the storage of high-level radioactive waste or spent nuclear fuel with any person that holds a license for an interim consolidated storage facility. 
(b)Definition of High-Level Radioactive WasteFor purposes of this subtitle and section 302, the term high-level radioactive waste includes Greater than Class C waste as defined in section 72.3 of title 10, Code of Federal Regulations. Nothing in this section or section 191 shall be interpreted to affect existing judicial interpretation of the term high-level radioactive waste or to require the disposal of Greater than Class C waste in a repository. 191.Contracts (a)In generalThe Secretary may enter into new contracts or modify existing contracts with any person who generates or holds title to high-level radioactive waste or spent nuclear fuel of domestic origin for the acceptance of title and subsequent storage of such waste or fuel at an interim consolidated storage facility, with priority for storage given to high-level radioactive waste and spent nuclear fuel located on sites without an operating nuclear reactor. 
(b)Contract termsA contract entered into or modified under this section shall provide that acceptance by the Secretary, and transfer of title under subsection (d), of any high-level radioactive waste or spent nuclear fuel for an interim consolidated storage facility satisfies the Secretary’s responsibility under a contract entered into under section 302(a) to accept title to such waste or fuel for disposal, with respect to such accepted waste or fuel. (c)LimitationThe Secretary shall not require a person to settle claims against the United States for the breach of a contract entered into under section 302(a) for the disposal of high-level radioactive waste or spent nuclear fuel as a condition precedent of entering into or modifying a contract under this section. 
(d)Title to materialDelivery, and acceptance by the Secretary, of any high-level radioactive waste or spent nuclear fuel for an interim consolidated storage facility shall constitute a transfer to the Secretary of title to such waste or fuel.. (c)Nuclear waste fundSection 302(d) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(d)) is amended— 
(1)in paragraph (4), by striking in a monitored, retrievable storage site and inserting in an interim consolidated storage facility or monitored retrievable storage site,; (2)in paragraph (5)— 
(A)by striking a monitored, retrievable storage site and inserting an interim consolidated storage facility site, a monitored retrievable storage site,; (B)by striking such repository, monitored, retrievable storage facility and inserting such repository, interim consolidated storage facility, monitored retrievable storage facility,; and 
(C)by striking ; and and inserting a semicolon; (3)by redesignating paragraph (6) as paragraph (7); 
(4)by inserting after paragraph (5) the following:  (6)the fees and costs in connection with the storage of high-level radioactive waste or spent nuclear fuel in an interim consolidated storage facility; and; and 
(5)by inserting For purposes of the preceding sentence, fees and costs described in paragraph (6) shall not be considered amounts for the construction or expansion of any facility. after this or subsequent legislation.. (d)Appropriations from the waste fundSection 302(e)(2) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(e)(2)) is amended— 
(1)by inserting (A) before The Secretary shall submit; and (2)by adding at the end the following: 
 
(B)Notwithstanding subparagraph (A), subject to subparagraph (C), necessary amounts shall be available to the Secretary from the Waste Fund without additional appropriations to pay for the following: (i)Costs described in subsection (d)(4) in connection with storage in an interim consolidated storage facility. 
(ii)Costs described in subsection (d)(5) in connection with an interim consolidated storage facility. (iii)Fees and costs described in subsection (d)(6). 
(C)The Secretary shall not expend, on fees for dry modes of storage of high-level radioactive waste or spent nuclear fuel, amounts totaling more than the cumulative amount of interest generated by the Waste Fund each fiscal year, beginning in fiscal year 2018.. 